 

Exhibit 10.1

 



EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and entered into effective
as of June 1, 2017 (the “Effective Date”) by and between Cryoport, Inc., a
Nevada corporation (the “Company”), and Jerrell W. Shelton (“Executive”), a
resident of Tennessee. The Company and Executive are hereinafter collectively
referred to as the “Parties,” and individually referred to as a “Party.”

 

RECITALS

 

A.       The Company and Executive are parties to that certain Employment
Agreement dated as of June 28, 2013 (the “Prior Agreement”), which expired on
May 4, 2017; and

 

B.       The Company and Executive desire to enter into this Agreement to
replace the Prior Agreement on the terms set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.       Employment.

 

(a)       The Company hereby employs Executive, and Executive hereby accepts
employment by the Company, upon the terms and conditions set forth in this
Agreement for the period beginning on the Effective Date. Executive shall be an
at-will employee meaning that Executive’s Employment may be terminated by
Executive or by Employer, for any reason or for no reason and with or without
Cause (as defined below).

 

(b)       Executive shall serve as President and Chief Executive Officer of the
Company, and shall have the normal duties, responsibilities and authority of
such office commensurate with the duties, authorities and responsibilities of
persons in similar capacities in similarly sized companies, unless otherwise
determined from time to time by the Company’s Board of Directors (the “Board”).
Executive shall do and perform all services, acts, or responsibilities necessary
or advisable to carry out the duties of President and Chief Executive Officer of
the Company as assigned by the Company; provided, however, that at all times
during his employment Executive shall be subject to the direction and policies
established from time to time by the Board.

 

(c)       Executive agrees that if Executive’s employment is terminated for any
reason whatsoever, Executive will resign, at the Company’s request, from the
Board and from any other positions Executive has as an officer or director of
any of the Company’s direct or indirect subsidiaries and any other entity in
which Executive is serving as an officer or director relating to the Company.

 



 

 

 

2.       Loyal and Conscientious Performance. During his employment with the
Company, Executive shall devote sufficient energy, abilities and productive time
to the proper and efficient performance of this Agreement necessary to properly
carry out the duties of President and Chief Executive Officer. However, it is
understood that Executive may serve on other boards of directors from time to
time. Executive agrees to notify the Board in writing upon acceptance of an
appointment to a Board of Directors of another company.

 

3.       Compensation.

 

(a)       Base Salary. The Company shall pay Executive an annual base salary in
the amount determined by the Board (the “Base Salary”), subject to standard
payroll deductions and withholdings, and payable in accordance with the
Company’s normal payroll practices. The Base Salary may be increased (but not
reduced) periodically by the Compensation Committee of the Board (the
“Compensation Committee”). Notwithstanding the foregoing, the Base Salary may be
reduced at the Company’s discretion as part of a company-wide austerity measure
or a compliance initiative that applies uniformly to all senior executives.

 

(b)       Equity. In addition to the Base Salary, Executive shall be eligible to
participate in the equity incentive plans adopted by the Company from time to
time in the amounts and at the times determined by the Compensation Committee.
Any stock options or other equity awards that Executive has previously been
granted by the Company shall continue to be governed in all respects by the
terms of their applicable grant agreements, grant notices and plan documents.

 

(c)       Additional Benefits. In addition to the Base Salary payable to
Executive hereunder, Executive shall be entitled to the following benefits:

 

(i)       Except as specifically provided herein, all benefits to which all
other executive officers of the Company generally are entitled as determined by
the Board, on terms comparable thereto, including but not limited to,
participation in any and all 401(k) plans, bonus and incentive payment programs,
group life insurance policies and plans, medical, health, dental and disability
insurance policies and plans, and the like, which may be maintained by the
Company for the benefit of its executive officers, and which participation shall
be governed in all respects by the terms of the applicable benefit plan
documents.

 

(ii)       The Compensation Committee shall establish a target bonus (as a
percentage of Base Salary) to be considered in determining the actual annual
cash bonus, if any, each year. The Compensation Committee shall have the right
to increase (but not reduce) Executive’s target bonus after Executive is
informed of such initial target bonus. Notwithstanding the foregoing, the target
bonus may only be reduced at the Company’s discretion as part of a company-wide
austerity measure or a compliance initiative that applies uniformly to all
senior executives. The actual annual cash bonus, if any, will be determined by
the Compensation Committee based on Executive’s and the Company’s performance
for the prior calendar year and in accordance with the bonus plan policies and
procedures implemented by the Compensation Committee from time-to-time. If
Executive terminates employment or is terminated by the Company for any reason
other than for Cause (but including due to death or disability) after the
approval of bonus payout by the Compensation Committee and before the annual
bonus for such prior year has been paid, then Executive (or his estate, as
applicable) shall be entitled to receive payment of any such earned annual cash
bonus, subject to approval by the Compensation Committee of the actual
performance results for such year, as though he were still employed and paid at
the same time as other employed plan participants. Any bonus earned in
accordance with this Section shall be paid in a single sum cash payment by March
15 of the calendar year following the calendar year in which it was earned.

 



 2 

 

 

(iii)       During Executive’s employment with the Company, Executive shall be
entitled to paid vacation time in accordance with the Company’s normal and
customary policies and procedures now in force or as such policies and
procedures may be modified with respect to senior executive officers of the
Company.

 

(iv)       The Company shall reimburse Executive for all reasonable
out-of-pocket expenses incurred by him in the course of performing his duties
under this Agreement, which are consistent with the Company’s policies in effect
from time to time with respect to travel, entertainment and other business
expenses, subject to the Company’s requirements with respect to reporting and
documentation of such expenses pursuant to Company policy. In addition, the
Company shall pay for all reasonable business related travel expenses of
Executive, including, but not limited to, travel to and from Executive’s
office/residence in Tennessee to the Company’s location in Irvine, California or
any other location it may occupy in the future.

 

(v)       The Company shall provide Executive Three Hundred Dollars ($300) per
month as reimbursement for the expense of maintaining his office at 980 Overton
Lea Road, Nashville, TN 37220, in the state of his residence which Executive
represents is sufficient to cover the reasonable expense of maintaining such
office.

 

(d)       Withholding and Taxes. All of Executive’s compensation shall be
subject to customary federal and state withholding taxes and any other
employment taxes as are commonly required to be collected or withheld by the
Company.

 

4.       Termination. Unless terminated earlier as provided herein by either
Party, this Agreement terminates on the four (4) year anniversary of the
Effective Date. This Agreement may be terminated prior to such date by the
following means:

 

(a)       Termination for Cause. The Company may terminate this Agreement for
Cause (as defined herein) by delivering written notice to Executive specifying
the cause or causes relied upon for such termination. The termination will be
effective immediately unless the Company specifies a different date in the
notice. If Executive’s employment under this Agreement is terminated by the
Company for Cause, Executive’s Base Salary shall immediately cease and Executive
shall be entitled to: (i) Executive’s earned and unpaid Base Salary through the
termination date; (ii) reimbursement for any reasonable accrued (but unpaid)
expenses through the termination date; (iii) any accrued but unused vacation
time; and (iv) the vested employee benefits, if any, to which Executive is
entitled pursuant to the terms and conditions of the Company’s benefit plans
(the “Accrued Obligations”). Grounds for the Company to terminate this Agreement
for “Cause” shall include only the occurrence of any of the following events:

 



 3 

 

 

(i)        Executive’s willful misconduct or gross negligence in the performance
of his duties hereunder;

 

(ii)        Executive’s willful failure or refusal to perform in the usual
manner at the usual time those duties which he regularly and routinely performs
in connection with the business of the Company or such other duties reasonably
related to the capacity in which he is employed hereunder which may be assigned
to him by the Board or any act or omission that constitutes a material breach of
this Agreement, if such failure, refusal, or breach has not been substantially
cured to the satisfaction of the Board within thirty (30) days after written
notice of such failure or refusal has been given by the Company to Executive;

 

(iii)        Executive’s performance of any action when specifically and
reasonably instructed not to do so by the Board;

 

(iv)        Executive’s engaging or in any manner participating in any activity
which is directly competitive with or intentionally injurious to the Company
(including, without limitation, Executive’s violation of any Company policy
involving harassment, discrimination, intellectual property, confidentiality,
non-competition, or non-solicitation);

 

(v)        Executive’s commission of any fraud against the Company or use or
appropriation for his personal use or benefit of any funds or properties of the
Company not authorized by the Board to be so used or appropriated; or

 

(vi)        Executive’s conviction of any crime involving moral turpitude,
dishonesty, theft, fraud, or embezzlement.

 



 4 

 

 

(b)       Termination Without Cause or For Good Reason. The Company may
voluntarily terminate this Agreement without Cause by giving written notice to
Executive. Any such notice shall specify the exact date of termination (the
“Termination Date”). Executive may voluntarily terminate this agreement for Good
Reason by giving written notice to the Company specifying the exact Termination
Date. “Good Reason” means any of the following (i) a material diminution by the
Company of Executive’s then existing base salary or incentive compensation
opportunity; (ii) a material diminution in Executive’s authorities, duties
and/or responsibilities so as to cause Executive’s position with the Company; or
(iii) the Company’s decision to permanently relocate Executive’s residence or
the Company’s principal business office by more than sixty (60) miles from its
then current location; provided, however, that no termination by Executive shall
constitute a termination for Good Reason unless: (1) Executive gives the Company
notice of the existence of the condition constituting Good Reason within thirty
(30) days following the initial occurrence thereof; (2) the Company does not
remedy or cure the Good Reason condition within thirty (30) days of receiving
such notice described in (1); and (3) Executive terminates employment within
thirty (30) days following the end of the cure period described in (2). If
Executive’s employment under this Agreement is terminated by the Company without
Cause or by Executive for Good Reason, subject to the condition set forth below
in Section 4(c), Executive shall be entitled to receive, after the Termination
Date, the Accrued Obligations and eighteen (18) months of the following
“Severance Benefits”: (i) his Base Salary at the rate existing on the
Termination Date; (ii) if Executive timely elects continued coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) or any state
equivalent, for himself and his covered dependents under the Company’s group
health plans following such termination, then the Company shall pay the COBRA
premiums necessary to continue Executive’s health insurance coverage in effect
for himself and his eligible dependents on the date of his termination until the
earliest of (A) the date that is eighteen (18) months after the Termination
Date, (B) the expiration of Executive’s eligibility for continuation coverage
under COBRA, or (C) the date when Executive becomes eligible for substantially
equivalent health insurance coverage in connection with new employment or
self-employment (such period from the termination date through the earliest of
(A) through (C), the “COBRA Payment Period”); and (iii) one-half (1/2) of the
stock options then held by Executive and not vested at the time of such
termination shall become fully vested and exercisable as of the Termination
Date; provided that, if the Termination Date is within twelve (12) months after
a “Change in Control” (as defined in the Company’s 2015 Omnibus Equity Incentive
Plan), then all of the stock options then held by Executive and not vested at
the time of such termination shall become fully vested and exercisable as of the
Termination Date. With respect to payment of COBRA premiums described above,
Executive must pay his portion of any premiums with after-tax income and any
portion of such premiums paid for by the Company shall be fully taxable to
Executive. If Executive becomes eligible for coverage under another employer’s
group health plan, through self-employment, or otherwise ceases to be eligible
for COBRA coverage during the period provided in this Section, Executive must
immediately notify the Company of such event, and the Company’s obligation to
pay COBRA premiums on Executive’s behalf shall cease. Notwithstanding the
foregoing, if at any time the Company determines, in its sole discretion, that
its payment of COBRA premiums on Executive’s behalf would result in a violation
of applicable law (including, without limitation, Section 2716 of the Public
Health Service Act), then in lieu of paying COBRA premiums on Executive’s
behalf, the Company will pay Executive on the last day of each remaining month
of the COBRA Payment Period a cash payment equal to the COBRA premium for that
month, which payment shall be subject to applicable tax withholding (such
amount, the “Special Severance Payment”), such Special Severance Payment to be
made without regard to Executive’s payment of COBRA premiums and without regard
to the expiration of the COBRA Payment Period prior to the end of the COBRA
continuation period. Such Special Severance Payment shall end on the earlier of
(i) the date on which Executive commences other full-time, regular employment
(i.e., excluding temporary or consulting positions) and (ii) the close or
termination of the COBRA continuation period following Executive’s termination.
All Base Salary payments shall be paid over time in accordance with the
Company’s general payroll practices, as and when such Base Salary would have
been paid had Executive’s employment not terminated, with the first Base Salary
installment due for the payroll period beginning immediately following the
expiration of the separation agreement revocation period described below.
Executive shall not be under any obligation to mitigate the Company’s obligation
by securing other employment or otherwise.

 



 5 

 

 

(c)       Conditions to Receipt of Severance Benefits. The receipt of the
Severance Benefits in Section 4(b) will be subject to and conditioned on
Executive’s signing and not revoking a separation agreement and release of
claims in a form reasonably satisfactory to the Company (the “Separation
Agreement”) so that such Separation Agreement becomes effective no later than
sixty (60) days following Executive’s Termination Date. Executive will have
twenty-one (21) days to consider the Separation Agreement and seven (7) days to
revoke the Separation Agreement after signature on the Separation Agreement. For
sake of clarity, no Severance Benefits will be paid or provided until the
Separation Agreement becomes effective. If any Severance Benefits under this
Agreement (including the Base Salary continuation) are not covered by one or
more exemptions from the application of Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”) and the Separation Agreement could
become effective in the calendar year following the calendar year in which
Executive’s Termination Date occurs, then no Severance Benefits shall begin to
be paid until the second calendar year. Payments deferred pursuant to this
Section shall be paid in a lump sum to Executive, and any remaining payments due
shall be paid as otherwise provided in Section 5(b), above. No interest shall be
due on any amounts so deferred.

 

(d)       Termination by Executive. Executive may voluntarily terminate this
Agreement without Good Reason upon a ninety (90) day written notice of such
termination submitted to the Board, and in such event Executive shall only be
entitled to receive the Accrued Obligations.

 

(e)        Termination upon Death or Disability.

 

(i)       This Agreement shall terminate without notice upon the date of
Executive’s death or the date when Executive becomes “completely disabled” as
that term is defined in Section 4(e)(ii). In the event of Executive’s death or
compete disability, all rights of Executive to compensation hereunder shall
automatically terminate immediately upon his death or complete disability,
except that Executive’s estate or Executive shall be entitled to the Accrued
Obligations.

 

(ii)       The term “completely disabled” as used in this Agreement shall mean
the inability of Executive to perform his duties under this Agreement because he
has become permanently disabled within the meaning of any policy and disability
income insurance covering executives of the Company then in force. In the event
the Company has no policy of disability income insurance covering executives of
the Company in force when Executive becomes disabled, the term “completely
disabled” shall mean the inability of Executive to perform his normal and
customary duties under this Agreement for a total of four (4) consecutive months
by reason of any incapacity, physical or mental, based upon medical advice or an
opinion provided by a licensed, American Board of Medical Specialties (ABMS)
Board-Certified physician acceptable to the Board. The action of the Board shall
be final and binding and the date such action is taken shall be the date of such
complete disability for purposes of this Agreement.

 



 6 

 

 

5.       Section 409A. Notwithstanding anything set forth in this Agreement to
the contrary, any payments and benefits provided pursuant to this Agreement
which constitute “deferred compensation” within the meaning of the Treasury
Regulations issued pursuant to Section 409A shall not commence until Executive
has incurred a “separation from service” (as such term is defined in the
Treasury Regulation Section 1.409A-1(h) (“Separation From Service”), unless the
Company reasonably determines that such amounts may be provided to Executive
without causing Executive to incur the additional twenty percent (20%) tax under
Section 409A. It is intended that all of the Severance Benefits and other
payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Section 409A provided under Treasury
Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions, and to the extent not so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with Section
409A. Nevertheless, the Company does not and cannot guarantee any particular tax
effect or treatment of the amounts due under this Agreement. Except for the
Company’s responsibility to withhold applicable income and employment taxes from
compensation paid or provided to Executive, the Company will not be responsible
for the payment of any applicable taxes on compensation paid or provided
pursuant to this Agreement. For purposes of Section 409A (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
Executive’s right to receive any installment payments under this Agreement
(whether Severance Payments, reimbursements or otherwise) shall be treated as a
right to receive a series of separate and distinct payments. Notwithstanding any
provision to the contrary in this Agreement, if Executive is deemed by the
Company at the time of Executive’s Separation from Service to be a “specified
employee” for purposes of Code Section 409A(a)(2)(B)(i), and if any of the
payments upon Separation from Service set forth herein and/or under any other
agreement with the Company are deemed to be “deferred compensation,” then to the
extent delayed commencement of any portion of such payments is required in order
to avoid causing Executive to incur the additional twenty percent (20%) tax
under Section 409A, such payments shall not be provided to Executive prior to
the earliest of (i) the first business day of the seventh (7th) month following
Executive’s Separation from Service with the Company, (ii) the date of
Executive’s death, or (iii) such earlier date as permitted under Section 409A
without the imposition of adverse taxation. All payments deferred pursuant to
this Section shall be paid in a lump sum to Executive on the first business day
of the seventh (7th) month following Executive’s Separation from Service, and
any remaining payments due shall be paid as otherwise provided in Section 5(b),
above. No interest shall be due on any amounts so deferred. Notwithstanding any
other provision of this Agreement to the contrary, neither the time nor schedule
of any payment under this Agreement may be accelerated or subject to further
deferral except as permitted by Section 409A. Executive does not have any right
to make any election regarding the time or form of any payment due under this
Agreement. Any expenses that are to be reimbursed pursuant to this Agreement
that are subject to Section 409A shall: (i) be paid no later than the last day
of Executive’s tax year following the tax year in which the expense was
incurred; (ii) not affect or be affected by any other expenses that are eligible
for reimbursement in any other tax year of Executive; and (iii) not be subject
to liquidation or exchange for any other benefit.

 

6.       Non-Solicitation. Executive agrees that during the period of his
employment with the Company and for eighteen (18) months after the date
Executive’s employment is terminated for any reason, Executive will not, either
directly or through others, solicit or encourage or attempt to solicit or
encourage any employee, independent contractor, or consultant of the Company to
terminate his or her relationship with the Company in order to become an
employee, consultant or independent contractor to or for any other person or
entity. This Section survives the termination of this Agreement.

 

7.       Compensation Recovery. By signing this Agreement, Executive agrees to
be bound by, and comply with the terms of the compensation recovery policy or
policies (and related practices) of the Company or its affiliates as such may be
in effect from time-to-time.

 



 7 

 

 

8.       Trade Secrets, Confidential Information and Inventions.

 

(a)       Trade Secrets in General. During the course of Executive’s employment,
Executive will have access to various trade secrets, confidential information
and inventions of the Company as defined below.

 

(i)       “Confidential Information” means all information and material which is
proprietary to the Company or any former, present, or future parent, subsidiary,
affiliate, successor, or assign of Company, whether or not marked as
“confidential” or “proprietary” and which is disclosed to or obtained from the
Company by Executive or developed, created, or discovered by Executive in his
official capacity with the Company, which relates to the Company’s past, present
or future research, development or business activities. Confidential Information
is all information or materials prepared by or for the Company which information
or materials has commercial value in the business in which the Company is
engaged and includes, without limitation, all of the following: designs,
drawings, specifications, techniques, models, data, source code, object code,
documentation, diagrams, flow charts, research, development, processes, systems,
methods, machinery, procedures, “know-how”, new product or new technology
information, formulas, patents, patent applications, product prototypes, product
copies, copyrights, possible transactions with other companies, actual or
potential mergers and acquisitions, equity issuances, cost of production,
manufacturing, developing or marketing techniques and materials, cost of
production, development or marketing time tables, customer lists, strategies
related to customers, suppliers or personnel, contract forms, pricing policies
and financial information, volumes of sales, and other information of similar
nature, whether or not reduced to writing or other tangible form, and any other
Trade Secrets, as defined by subparagraph (iii), or non-public business
information. Confidential Information does not include any information which (1)
was in the lawful and unrestricted possession of Executive prior to its
disclosure by the Company, (2) is or becomes generally available to the public
by acts other than those of Executive (or anyone acting on his behalf) after
receiving it, (3) becomes generally available to the public by acts of Executive
necessary to performing duties associated with their job description, or (4) has
been received lawfully and in good faith by Executive from a third party who did
not derive it from the Company.

 

(ii)       “Inventions” means all discoveries, concepts and ideas, whether
patentable or not, including but not limited to, processes, methods, formulas,
compositions, techniques, articles and machines, as well as improvements and
derivative works thereof or “know-how” related thereto, relating at the time of
conception or reduction to practice to the business engaged in by the Company,
or any actual or anticipated research or development by the Company. Inventions
do not include any subject matter which qualifies fully under the provisions of
California Labor Code Section 2870, including any idea or invention which is
developed entirely on Executive’s own time without using the Company’s
equipment, supplies, facilities, or Trade Secret information, and which is not
related to the Company’s business, or actual or demonstrably anticipated
research or development of the Company, and which does not result from any work
performed by Executive for the Company.

 

(iii)       “Trade Secrets” shall mean any scientific, technical, or other data,
information, design, process, procedure, formula or improvement that is
commercially available to the Company, that is not generally known in the
industry, and that derives independent economic value, actual or potential, from
not being generally known to or readily ascertainable through appropriate means
by other persons who might obtain economic value from its disclosure or use.

 



 8 

 

 

This Section includes not only information belonging to the Company which
existed before the date of this Agreement, but also information developed by
Executive for the Company or its employees during his employment and thereafter.

 

(b)       Restriction on Use of Confidential Information. Executive agrees that
his use of Trade Secrets and other Confidential Information is subject to the
following restrictions during the term of the Agreement and for an indefinite
period thereafter so long as the Trade Secrets and other Confidential
Information have not become generally known to the public.

 

(c)       Non-Disclosure. Except as required by the performance of Executive’s
services to the Company under the terms of this Agreement, neither Executive nor
any of his agents or representatives, shall, directly or indirectly, publish or
otherwise disclose, or permit others to publish, divulge, disseminate, copy or
otherwise disclose the Company’s Trade Secrets, Confidential Information and/or
Inventions during or after the term of this Agreement.

 

(d)       Use Restriction. Executive shall use the Trade Secrets, other
Confidential Information and/or Inventions only for the limited purpose for
which they were disclosed. Executive shall not disclose the Trade Secrets, other
Confidential Information and/or Inventions to any third party without first
obtaining written consent from the Board and shall disclose the Trade Secrets,
other Confidential Information and/or Inventions only to the Company’s own
employees having a need to know. Executive shall promptly notify the Board of
any items of Trade Secrets prematurely disclosed.

 

(e)       Surrender Upon Termination. Upon termination of his employment with
the Company for any reason, Executive will surrender and return to the Company
all documents and materials in his possession or control which contain Trade
Secrets, Inventions and other Confidential Information. Executive shall
immediately return to the Company all lists, books, records, materials and
documents, together with all copies thereof, and all other Company property in
his possession or under his control, relating to or used in connection with the
past, present or anticipated business of the Company, or any affiliate or
subsidiary thereof. Executive acknowledges and agrees that all such lists,
books, records, materials and documents, are the sole and exclusive property of
the Company.

 

(f)       Prohibition Against Unfair Competition. At any time after the
termination of his employment with the Company for any reason, Executive will
not engage in competition with the Company while making use of the Trade Secrets
of the Company.

 

(g)       Patents and Inventions. Executive agrees that any inventions made,
conceived or completed by him during the term of his service, solely or jointly
with others, which are made with the Company’s equipment, supplies, facilities
or Confidential Information, or which relate at the time of conception or
reduction to purpose of the Invention to the business of the Company or the
Company’s actual or demonstrably anticipated research and development, or which
result from any work performed by Executive for the Company, shall be the sole
and exclusive property of the Company. Executive promises to assign such
inventions to the Company. Executive also agrees that the Company shall have the
right to keep such inventions as Trade Secrets, if the Company chooses.
Executive agrees to assign to the Company Executive’s rights in any other
inventions where the Company is required to grant those rights to the United
States government or any agency thereof. In order to permit the Company to claim
rights to which it may be entitled, Executive agrees to disclose to the Company
in confidence all inventions which Executive makes arising out of Executive’s
service and all patent applications filed by Executive within one year after the
termination of his service. Executive shall assist the Company in obtaining
patents on all inventions, designs, improvements and discoveries patentable by
the Company in the United States and in all foreign countries, and shall execute
all documents and do all things necessary to obtain letters patent, to vest the
Company with full and extensive title thereto during and after the term of this
Agreement.

 



 9 

 

 

(h)       Government Agency Exception. Nothing in this Agreement precludes
Executive from filing a charge or complaint with, or participating in any
investigation or proceeding before, or reporting possible violations to, the
Equal Employment Opportunity Commission (“EEOC”), the National Labor Relations
Board (“NLRB”), the Occupational Safety and Health Administration (“OSHA”), the
Securities and Exchange Commission (“SEC”), or any other federal, state or local
governmental agency or commission (“Government Agencies”).  Executive further
understands that this Agreement does not limit Executive’s ability to
communicate with the Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company, or prohibit Executive from participating in activities that are
protected under whistleblower provisions of federal law or regulation.  This
Agreement does not limit Executive’s right to receive an award for information
provided to the SEC under SEC Rule 21F-17.

 

(i)       Cooperation. Following the termination of Executive’s employment for
any reason, Executive will cooperate fully with the Company and with the
Company’s counsel in connection with any present and future actual or threatened
litigation, administrative proceeding or other investigation involving the
Company that relates to events, occurrences or conduct occurring (or claimed to
have occurred) during the term of Executive’s employment with the Company.
Expenses incurred by Executive, as related to any such requirement, will be
re-imbursed.

 

(j)       Non-Disparagement; Social Media. Executive will not criticize, defame,
be derogatory toward or otherwise disparage the Company, its products, services,
or the Company’s past, present and future officers, directors, managers,
stockholders, members, attorneys, agents, representatives, employees, or
affiliates, or its or their business plans or actions, to any third party,
either orally or in writing; provided, however, that this provision will not
preclude Executive from giving truthful testimony in response to a lawful
subpoena or preclude any conduct protected under any state or federal law
providing “whistleblower” protection to Executive. In addition, on the date of
Executive’s termination of employment, Executive shall update his profile on
social media websites (such as LinkedIn) to reflect that he is no longer an
employee of the Company.

 

(k)       Survival. This Section 8 survives the termination of this Agreement.

 



 10 

 

 

9.       Miscellaneous.

 

(a)       Assignment and Binding Effect. This Agreement shall be binding upon
and inure to the benefit of Executive and Executive’s heirs, executors,
administrators, estate, beneficiaries, and legal representatives. Neither this
Agreement nor any rights or obligations under this Agreement shall be assignable
by either party without the prior express written consent of the other party.
This Agreement shall be binding upon and inure to the benefit of the Company and
its successors, assigns and legal representatives.

 

(b)       Notices. All notices or demands of any kind required or permitted to
be given by the Company or Executive under this Agreement shall be given in
writing and shall be personally delivered (and receipted for), or sent by
recognized commercial overnight courier, or mailed by certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

If to the Company:

 

Corporate Secretary

Cryoport, Inc.
17305 Daimler St.
Irvine, California 92614

 

If to Executive:

 

Jerrell W. Shelton

980 Overton Lea Road

Nashville, TN 37220

 

Or at the then-current address on file with the Company.

 

Any such written notice shall be deemed received when personally delivered or
upon receipt in the event of overnight courier, or three (3) days after its
deposit in the United States mail by certified mail as specified above. Either
Party may change its address for notices by giving notice to the other Party in
the manner specified in this Section.

 

(c)       Choice of Law; Arbitration. This Agreement is made in Irvine,
California. This Agreement shall be construed and interpreted in accordance with
the internal laws of the State of California. The Parties agree that any
controversy or claim arising out or relating to this Agreement, or the breach
hereof, or arising out of or relating to the employment of Executive and/or the
rights, duties or obligations of the Company or of Executive shall be settled by
binding arbitration in accordance with the Arbitration Agreement in the form and
substance attached as Exhibit A and incorporated by this reference as though
fully set forth herein.

 

(d)       Integration. This Agreement contains the entire agreement of the
parties relating to the subject matter of this Agreement, except the Arbitration
Agreement which is incorporated herein as set forth Section 9(c) and attached as
Exhibit A, and supersedes all prior oral and written employment agreements or
arrangements between the Parties, including the Prior Agreement; provided, that
except as otherwise expressly stated in this Agreement, incentive awards granted
to Executive shall be governed by the relevant plan and any other related grant
or award agreement and any other related documents. This Agreement cannot be
amended or modified except by a written agreement signed by Executive and the
Company.

 



 11 

 

 

(e)       Waiver. No term, covenant or condition of this Agreement or any breach
thereof shall be deemed waived, except with the written consent of the Party
against whom the waiver is claimed, and any waiver of any such term, covenant,
condition or breach shall not be deemed to be a waiver of any preceding or
succeeding breach of the same or any other term, covenant, condition or breach.
No failure to exercise, delay in exercising, or single or partial exercise of
any right, power or remedy by either party hereto shall constitute a waiver
thereof or shall preclude any other or further exercise of the same or any other
right, power or remedy.

 

(f)       Severability. The unenforceability, invalidity, or illegality of any
provision of this Agreement shall not render any other provision of this
Agreement unenforceable, invalid or illegal.

 

(g)       Interpretation; Construction. The headings set forth in this Agreement
are for convenience only and shall not be used in interpreting this Agreement.
The Parties acknowledge that each Party and its counsel have reviewed and
revised, or had an opportunity to review and revise, this Agreement, and the
normal rule of construction to the effect any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement.

 

(h)       Injunctive Relief. In the event that Executive breaches any
restrictive covenant, the Company shall be entitled to an injunction restraining
Executive from violating such restrictive covenant (without posting any bond or
other security). If the Company institutes any action or proceeding to enforce
any such restrictive covenant, Executive hereby waives the claim or defense that
the Company has an adequate remedy at law and agrees not to assert in any such
action or proceeding the claim or defense that the Company has an adequate
remedy at law.

 

(i)       Attorneys’ Fees. In any controversy or claim arising out of or
relating to this Agreement or the breach thereof, which results in legal action,
proceeding or arbitration, the prevailing party in such action, as determined by
the court or arbitrator, shall be entitled to recover reasonable attorneys’ fees
and costs incurred in such action.

 

(j)       Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall together
constitute an original thereof.

 

(k)       Representations and Warranties. Executive represents and warrants that
he is not restricted or prohibited, contractually or otherwise, from entering
into and performing each of the terms and covenants contained in this Agreement,
and that his execution and performance of this Agreement will not violate or
breach any other agreement between Executive and any other person or entity.
Executive affirms that he has no agreement with any other party that would
preclude his compliance with any obligations under this Agreement.

 



 12 

 

 

(l)       Preservation of Property. Executive will exercise reasonable care,
consistent with good business judgment to preserve in good working order,
subject to reasonable wear and tear from authorized usage, and to prevent loss
of, any equipment, instruments or accessories of the Company in his custody for
the purpose of conducting the business of the Company. Upon request, Executive
will promptly surrender the same to the Company at the conclusion of his
employment, or if not surrendered, Executive will account to the Company to its
reasonable satisfaction as to the present location of all such instruments or
accessories and the business purpose for their placement at such location. At
the conclusion of Executive’s employment with the Company, he agrees to return
such instruments or accessories to the Company or to account for same to the
Company’s reasonable satisfaction.

 

(Signature page follows)

 

 13 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 



CRYOPORT, INC.   EXECUTIVE:                           By: /s/ Robert Stefanovich
  By: /s/ Jerrell W. Shelton   Name: Robert Stefanovich   Name: Jerrell W.
Shelton   Title: Chief Financial Officer   Title: Chief Executive Officer    
(At the direction of the Compensation Committee)        

 

 14 

 

 

Exhibit A

 

MUTUAL BINDING ARBITRATION AGREEMENT

 

Introduction

 

Binding arbitration of disputes, rather than litigation in courts, provides an
effective means for resolving issues arising in or from an employment situation.
Arbitration is generally faster, cheaper and less formal for all parties.
Cryoport, Inc. and its parent companies, subsidiaries, successors, related
entities, affiliates, owners, and employees (collectively referred to as the
“Company”) is committed to using binding arbitration to resolve all legal
disputes, whether initiated by the Company or by an employee, in a forum which
provides this alternative to the court system, unless otherwise provided below.
As a condition of employment or continued employment, employees must also agree
to use the arbitration forum. The Company’s agreement to use binding arbitration
is confirmed by this statement. Your agreement is confirmed by either your
signature below or by your acceptance or continuation of employment after
receipt of this agreement.

 

Agreement

 

I agree and acknowledge that the Company and I will utilize binding arbitration
to resolve all disputes that may arise out of the employment context. Both the
Company and I agree that any claim, dispute, and/or controversy that either I
may have against the Company (or its owners, directors, officers, managers,
employees, agents, and parties affiliated with its employee benefit and health
plans) or the Company may have against me, arising from, related to, or having
any relationship or connection whatsoever with my seeking employment by,
employment by, termination of employment, or other association with the Company,
shall be submitted to and determined exclusively by binding arbitration under
the Federal Arbitration Act. All claims must be brought in the parties’
individual capacities, and not as a plaintiff or class member in any purported
class, collective, or representative proceeding.

 

Included and Excluded Claims

 

Included within the scope of this agreement are all disputes involving claims of
employment discrimination, harassment, retaliation, wrongful termination or
other alleged unlawful treatment, including asserted violations of federal,
state or local law. By way of example, such claims include, but are not limited
to, alleged violations of the California Fair Employment and Housing Act, Title
VII of the Civil Rights Act of 1964, the California Labor Code, the Fair Labor
Standards Act, the Americans with Disabilities Act, the Age Discrimination in
Employment Act, the Family Medical Leave Act, or any other state, local, or
federal law or regulation, common law, equitable law, or otherwise. Also
specifically included are all claims, disputes, and/or controversies relating to
the scope, validity, or enforceability of this agreement. This Agreement also
covers any and all claims that the Company may have against the employee,
including (but not limited to) claims for misappropriation of Company property,
disclosure of proprietary information or trade secrets, failure to repay
relocation benefits, or any other claim for alleged wrongful conduct or breach
of the duty of loyalty.

 



 

 

 

Excluded from this agreement are claims arising under the National Labor
Relations Act which are brought before the National Labor Relations Board,
claims for medical and disability benefits under workers’ compensation laws, and
claims for unemployment compensation benefits, or as otherwise required by state
or federal law. Nothing in this agreement shall prevent an employee from filing
and pursuing administrative proceedings before the United States Equal
Employment Opportunity Commission or any state agency equivalent (although if
such a claim is pursued following the exhaustion of such administrative
remedies, that claim would be subject to these provisions). Further, if either
party’s claim is within the jurisdictional limit of the small claims court in
the jurisdiction where the dispute arose, then the party asserting such claim
may opt out of arbitration and elect to pursue such claims in the small claims
court.

 

Procedures

 

In addition to any other requirements imposed by law, the arbitrator selected
shall be a retired judge, or otherwise qualified individual to whom the parties
mutually agree, and shall be subject to disqualification on the same grounds as
would apply to a judge in court. The arbitrator shall have the authority to
order such discovery, by way of deposition, interrogatory, document production,
or otherwise, as the arbitrator considers necessary to a full and fair
exploration of the issues in dispute, consistent with the expedited nature of
arbitration. Consistent with the efficiencies of arbitration, the arbitrator may
allow for the hearing of any motions, including motions for summary judgment or
dismissal. Resolution of the dispute shall be based solely on the law governing
the claims and defenses pleaded, and the arbitrator may not invoke any basis
(including but not limited to, notions of “just cause”) other than such
controlling law. The arbitrator shall not have the authority to combine
individually filed arbitrations into a class, collective, or representative
action. Awards shall include the arbitrator’s written reasoned opinion.

 

Severability

 

Should any term or provision of this agreement, or portion thereof, be declared
void or unenforceable or deemed in contravention of law, it shall be severed
and/or modified by the arbitrator or court and the remainder of this agreement
shall be enforceable.

 

Entire Agreement

 

This agreement supersedes any and all prior agreements regarding arbitration.

 



 

 

 

Jury Waiver

 

I understand that by agreeing to this arbitration agreement, both I and the
Company give up our rights to trial by jury.

 

By signing below or by accepting employment or continuing my employment with the
Company after receiving notice of this agreement, I hereby acknowledge that I
have read the above agreement, understand it and agree to its terms.

 

DO NOT SIGN UNTIL YOU HAVE READ AND UNDERSTOOD THE ABOVE AGREEMENT.

 

 

Print Full Name: Jerrell W. Shelton

 

Date: May 26, 2017

 

Signed: /s/ Jerrell W. Shelton

 

 

 

 